Citation Nr: 0609621	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-00 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for major depressive 
disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1969.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a March 2002 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied claims of 
entitlement to service connection for major depressive 
disorder with anxiety and passive aggressive personality 
disorder.

In June 2003, the veteran and appeared and testified at a 
Travel Board hearing before C.P. Russell.  In March 2004, the 
Board remanded the issue of entitlement to service connection 
for major depressive disorder with anxiety to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development and adjudication.  Following 
additional development, the AMC continued the denial and re-
certified the claim to the Board for further appellate 
review.

By letter dated February 2006, the veteran was advised that 
Mr. Russell was no longer employed by the Board, and that he 
had the right to request another hearing by a Veterans Law 
Judge.  Later that month, the Board received notice from the 
veteran that he did not desire an additional Board hearing.


FINDINGS OF FACT

The veteran's current major depression with anxiety was first 
manifested in service.


CONCLUSION OF LAW

Major depressive disorder with anxiety was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
recurrent major depressive disorder with anxiety.  Service 
connection is established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of 
active wartime military service.  38 U.S.C.A. § 1110 (West 
2002).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran's service medical records reveal that, on October 
16, 1969, he was referred for psychiatric examination from 
the U.S.S. CALOOSAHATCHEE due to symptoms of nervousness and 
agitation while at sea.  He had threatened an unauthorized 
absence (UA) if forced to go on an upcoming cruise.  His 
referring provisional diagnosis was "anxiety reactive??"  A 
psychiatric consultation the next day included the veteran's 
report of an inability to tolerate orders, agitation due to 
internalized aggressive feelings, and releasing his agitation 
by attacking physical objects.  He further reported a pre-
service history significant for temper, a tendency to flee 
from stressful situations, and having a rebellious attitude.  
His mental status examination was significant for moderate 
anxiety and some depression.  He was given a diagnosis of a 
passive aggressive personality, and recommended for a 
discharge due to unsuitability.  The veteran was examined 
again on October 27, 1969 with a concurrence of the diagnosis 
and recommendation for discharge. 

In pertinent part, the post-service medical records first 
reflect the veteran had a successful career in insurance 
sales with a promotion to management in the early 1990's.  At 
this time, his medical records first reflect his treatment 
for depressive and anxiety symptoms due to job-related 
stress.  A June 2002 medical opinion from Walter W. Skinner, 
Ed.D. who is the veteran's treating physician, provided 
opinion that the veteran's service medical records 
demonstrated the existence of mental and emotional problems 
in service, and that the diagnosis of passive aggressive 
personality disorder did not apply to the veteran.  Dr. 
Skinner further opined that, at the time of his medical 
examination in service, the veteran was probably overly 
depressed and highly anxious due to being deathly afraid of 
being at sea on a ship.  In May 2003, Dr. Skinner elaborated 
on his opinion by submitting material from the 3rd and 4th 
versions of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM) and provided the following analysis:

I have been treating [the veteran] since July of 
1998 for depression and anxiety.  During that 
time, I have seen no evidence of personality 
disorder, particularly passive-aggressive 
disorder.  That diagnosis was discontinued when 
the Diagnostic and Statistical Manual of Mental 
Disorders - IV (DSM-IV) came into print to 
replace DSM-III.  I am including copies of the 
DSM-IV including a section entitled "Personality 
Disorders."  This section basically states that a 
personality disorder is an "enduring pattern of 
inner experience and behavior that deviates 
markedly from the expectations of the 
individual's culture."  The section also outlines 
some of the difficulties one would have suffered 
from a personality disorder.

I disagree with the US Navy diagnosis of [the 
veteran] because he has not exhibited a lifetime 
experience of a personality disorder.  Instead, 
he has worked for Prudential Life Insurance for a 
number of years and has been very successful.  I 
have reviewed the military record.  I find it 
interesting that he was successful at boot camp 
and had a good experience there.  He enjoyed 
being in the Navy until he experienced ship duty.  
I am aware that he sought some stress relief when 
he was assigned to ship duty.

The diagnosis of passive-aggressive personality 
disorder is obsolete.  The prevalence of passive-
aggressive disorder is no minimal that it is no 
longer considered a disorder.  Personality 
disorders are permanent and involve a lifetime 
process.  I do not see this in [the veteran's] 
case.

A VA mental disorders examination report dated April 2004, 
based upon an accurate report of the veteran's pre-service, 
in-service and post-service history as well as interview and 
examination, provided the following opinion:

My opinion is that this patient suffers from major 
depressive disorder with anxiety which had the 
onset when he was in service but was miss 
diagnosed [sic] as a personality disorder.  Recent 
studies estimate that only half of the people with 
recognized major depression get any treatment 
because of under recognition of the disorder.  
Sometimes at the beginning the depressed patient 
presents with only somatic complaints such as 
pain, insomnia, fatigability, or anxiety.  Also 
panic attacks come on in patients with major 
depressive disorder in more than 50%.

An additional VA examination was conducted in July 2005 with 
benefit of review of the claims folder.  The examiner 
conducted an extensive review of the claims folder as well as 
an extensive interview with the veteran.  The examiner 
concluded that the veteran's primary mental disorders 
currently present were depression and anxiety.  He had very 
few features of a personality disorder, but the examiner felt 
that the features were noted in service and current findings 
suggested an underlying personality disorder.  Essentially, 
the examiner found examples of evidence that both supported 
and mitigated against an in-service onset, particularly lack 
of medical documentation of medical treatment between the 
veteran's discharge from service until the 1990's.  The 
examiner provided a synthesized explanation that no direct 
causal relationship existed between the veteran's current 
disability and in-service manifestations that the examiner 
conceded "involves considerable speculation." 

The Board finds that the evidence of record is in relative 
equipoise as to whether the veteran's major depressive 
disorder with anxiety was first manifested in service.  The 
Board finds as persuasive the medical opinion by Dr. Skinner 
that, based upon review of the service medical records and 
routine treatment of the veteran, that the veteran does not 
manifest a personality disorder.  The VA examiner in April 
2004 concurs in this assessment.  Dr. Skinner and the VA 
examiner in April 2004 provide clear opinion that the 
veteran's major depressive disorder with anxiety was first 
manifested in service.  On the other hand, the VA examiner in 
July 2005 raises some valid discrepancies of record that tend 
not to support the claim, but concedes that the ultimate 
conclusion of no direct causal relationship between the 
current diagnosis and in-service event(s) is based upon 
speculation.  The Board resolves reasonable doubt in favor of 
the veteran, and grants his claim of entitlement to service 
connection for major depressive disorder with anxiety.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for major depressive 
disorder with anxiety is granted.  (Prior to assigning a 
disability evaluation and effective date for the award, the 
RO should provide appropriate notice as required by the Court 
in the recent case of Dingess v. Nicholson, Nos. 01-1917 &02-
1506 (U.S. Vet. App. March 3, 2006)).


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


